Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Input unit,
Selection unit ,
Application rate input unit, 
Calculation unit, and 
Printing Unit 
in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:

Input interface “5” in FIG. 1.
User interface to select “PRINT CONDITION”  “51” and “52” FIG. 2.
User interface to select “APPLICATION RATE” “71” and “72” FIG. 2.
Calculator “30” and “40” in FIG. 1.
Printer “80” in FIG. 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter

Claims 1-5 are allowed.


The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Dobashi et al. (JP 2018/032941).  In the Applicant’s independent claims 1 and 5, the reference of Dobashi et al. does not teach:

Claim 1:  an application rate input unit accepting an input of an application rate of each of the N types of print conditions that are selected; a first ink amount calculation unit calculating an expected amount of ink of each of the plurality of types of inks used when it is assumed that the image is printed using singly each of the N types of print conditions that are selected; a second ink amount calculation unit calculating an actual amount of ink used when printing the image, using the expected amount of ink corresponding to each of the N types of print conditions and the application rates of the N types of print conditions. 

Claim 5:  accepting an input of an application rate of each of the N types of print conditions that are selected; calculating an expected amount of ink of each of the plurality of types of inks used when it is assumed that the image is printed using singly each of the N types of print conditions that are selected; calculating an actual amount of ink used when printing the image, using the expected amount of ink corresponding to each of the N types of print conditions and the application rates of the N types of print conditions.

  Dobashi fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art

Marsden et al. (US 6,340,975 B2)
Abstract
Methods and apparatuses for correcting gamut limitations of a color device. A method includes creating a predefined color space for use in gamut correction due to the gamut limitations of the color device, such as a color printer, and producing a set of color data values using the predefined color space. The set of color data values is for use in converting from a first color space (e.g., RGB) to a second color space (e.g., CMYK). A method in another embodiment includes creating a first color separation table, creating a predefined color space, creating a second color separation table for converting values of colors in the predefined color space to values in a colorant space, and creating a composite color separation lookup table by using a plurality of first values from the first color separation table and using a plurality of second values from the second color separation table. The predefined color space is typically based upon a set of redefined chromaticities which are used in a transformation function. Various apparatuses of invention, including data structures in computer readable media (e.g., LUTs) and hardware and/or software combinations, are described. Methods of using these apparatuses are also described.


Hirasawa et al. (US 2016/0019015 A1)
Abstract
A print image processing device includes an input unit to which print conditions are input, a conversion unit (a printer driver) which converts image information into a print image, and a display unit which displays selection candidates (sample images) of the print image which is formed based on the input print conditions in a selectable manner.

Okumura et al. (US 2013/0286440 A1)
Abstract
When a skewness of brightness of a print target image is a first skewness, print data is generated such that an ink amount of a metallic ink is a first amount. When the skewness of brightness is a second skewness that is larger than the first skewness, a print data is generated such that the ink amount is a second amount that is larger than the first amount.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571)270-1785. The examiner can normally be reached Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675